Name: 95/553/EC: Decision of the Representatives of the Governments of the Member States meeting within the Council of 19 December 1995 regarding protection for citizens of the European Union by diplomatic and consular representations
 Type: Decision
 Subject Matter: politics and public safety;  economic geography;  international affairs;  international law
 Date Published: 1995-12-28

 Avis juridique important|41995D055395/553/EC: Decision of the Representatives of the Governments of the Member States meeting within the Council of 19 December 1995 regarding protection for citizens of the European Union by diplomatic and consular representations Official Journal L 314 , 28/12/1995 P. 0073 - 0076DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 19 December 1995 regarding protection for citizens of the European Union by diplomatic and consular representations (95/553/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, MEETING WITHIN THE COUNCIL, Resolved to continue building a Union ever closer to its citizens, Taking into account the concept of citizenship of the Union as introduced by the Treaty on European Union, such concept being different from, and in no way a substitute for, the concept of national citizenship, Desirous of performing the obligation laid down in Article 8c of the Treaty establishing the European Community, Whereas such common protection arrangements will strengthen the identity of the Union as perceived in third countries; Bearing in mind that the introduction of common protection arrangements for citizens of the Union in third countries will also strengthen the idea of European solidarity as perceived by the citizens in question, HAVE DECIDED AS FOLLOWS: Article 1 Every citizen of the European Union is entitled to the consular protection of any Member State's diplomatic or consular representation if, in the place in which he is located, his own Member State or another State representing it on a permanent basis has no: - accessible permanent representation, or - accessible Honorary Consul competent for such matters. Article 2 1. The diplomatic and consular representations approached shall respond to the request for protection by the person concerned provided that it is established that the latter is a national of a Member State of the Union by his producing a passport or identity card. 2. In the event of loss or theft of those documents, any other proof of nationality may be accepted, if necessary after verification with the central authorities of the Member State of which the person concerned claims to be a national, or with the nearest diplomatic or consular representation of that State. Article 3 Diplomatic and consular representations which give protection shall treat a person seeking help as if he were a national of the Member State which they represent. Article 4 Without prejudice to Article 1, diplomatic and consular representations may agree on practical arrangements for the effective management of applications for protection. Article 5 1. The protection referred to in Article 1 shall comprise: (a) assistance in cases of death; (b) assistance in cases of serious accident or serious illness; (c) assistance in cases of arrest or detention; (d) assistance to victims of violent crime; (e) the relief and repatriation of distressed citizens of the Union. 2. In addition, Member States' diplomatic representations or consular agents serving in a non-member State may, in so far as it is within their powers, also come to the assistance of any citizen of the Union who so requests in other circumstances. Article 6 1. Notwithstanding Article 3 and except in cases of extreme urgency, no financial advance or help may be given or expenditure incurred on behalf of a citizen of the Union without the permission of the competent authorities of the Member State of which that citizen is a national, given either by the Foreign Ministry or by the nearest diplomatic mission. 2. Unless the authorities of the Member State of the applicant's nationality expressly waive this requirement, the applicant must undertake to repay the full value of any financial advance or help and expenditure incurred plus, where applicable, a consular fee notified by the competent authorities. 3. The undertaking to repay shall take the form of a document requiring the distressed national to repay to the Government of the Member State of which he is a national any costs incurred on his behalf or money paid to him, plus any applicable fee. 4. The Government of the Member State of which the applicant is a national shall reimburse all costs, on request, to the Government of the assisting Member State. 5. The common formats for undertakings to repay are given in Annexes I and II. Article 7 Five years after its entry into force, this Decision shall be reviewed in the light of experience acquired and the objective of Article 8c of the Treaty establishing the European Community. Article 8 This Decision shall enter into force when all the Member States have notified the General Secretariat of the Council that the procedures required by their legal systems for the Decision to apply have been completed. Article 9 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 19 December 1995. For the Council The President L. ATIENZA SERNA ANNEX I >REFERENCE TO A FILM> ANNEX II >REFERENCE TO A FILM>